DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathner (WO 2014/190366, cited by applicant, see US 9,895,743 B2 for English translation) in view of Watanabe et al. (US 2004/0045693, hereinafter Watanabe), Paine (US 5,335,711, previously cited), and Goettsch et al. (US 2016/0221079 A1, hereinafter Goettsch, previously cited).
Re Claims 1 and 11. Rathner teaches a method of casting a metal alloy ingot, comprising the following steps: 
providing a one side open-ended mould (Fig. 1-4, item 3) comprising a plurality of sides (Fig. 1-4) and a bottom plate (Fig. 1-4) defining a mould cavity (item 4) with a mould opening (item 8), the open-ended mould being pivotable around a horizontal rotational axis between a position so that the mould opening points upwards (Fig, 4) and a position so that the mould opening points side-wards (Fig, 1); 
positioning the open-ended mould such that the mould opening points side-wards (Fig, 1); 
providing a casting container (item 2) with an aperture (item 6) and positioning the casting container such that the aperture points upwardly (Fig. 1), and not facing the mould opening while the mould opening points side-wards (Fig. 1); 
filling said casting container with molten metal (item 1) for one casting operation; 
coupling the casting container to the open-ended mould so that the casting container is located below the mould while the mould opening points side-wards or down-wards (Fig. 1); 
rotating the open-ended mould together with the casting container around the horizontal rotational axis for approximately 90 degree (Fig. 4), from a position whereby the mould opening points side-wards (Fig. 1) to a position whereby the mould opening points upwards such that the molten metal is conveyed through the mould opening into the open-ended mould until reaching a desired thickness (Fig. 4). 

Rathner fails to specifically teach that the bottom plate of the mould is provided with coolant means, that the molten metal is conveyed through a ceramic foam filter, wherein the ceramic foam filter is supported at an end of the casting container defining the aperture and outwards from the end of the casting container, and that the molten metal in the open-ended mould is cooled directionally through its thickness where the solidification front remains substantially monoaxial.

	The invention of Watanabe encompasses mold for tilt casting. Watanabe teaches that the bottom plate of the mould is provided with coolant means (Fig. 1, item F) and that the molten metal in the open-ended mould is cooled directionally through its thickness (para. 54), to concentrate internal defects at a final solidification position (para. 44).
The invention of Paine encompasses process for metal casting. Paine teaches that the molten metal in the open-ended mould is cooled directionally through its thickness where the solidification front remains substantially monoaxial (C2/L42-64) to produce a sound product with regard to porosity (C2/L65-C3/L3).
In view of Watanabe and Paine, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner employ the bottom plate with cooling means and to cool the molten metal in the open-ended mould directionally through its thickness where the solidification front remains substantially monoaxial, since Watanabe and Paine teach the advantage of using the cooling means, which is to concentrate internal defects at a final solidification position (Watanabe, para. 44) and the advantage of doing the process, which is to produce a sound product with regard to porosity (Watanabe, para. 44 & Paine, C2/L65-C3/L3).


	In view of Goettsch, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe and Paine to convey molten metal through a ceramic foam filter; since Goettsch teaches the advantage of doing it, which is to capture inclusions (para. 30).
	As the filter of Goettsch is disposed at an exit face, it would be positioned at an end of the casting container defining the aperture and extending outwards from the end of the casting container.

Re Claims 2 and 12. Watanabe teaches wherein the metal alloy is an aluminium wrought alloy (para. 39).
In view of Watanabe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe, Paine, and Goettsch to cast an aluminium wrought alloy, since Rathner is not tied to any specific metal, and Watanabe teaches that the process can be used for aluminium wrought alloy.
  
Re Claim 3. The combination teaches wherein the open-ended mould consists of four sides positioned upwards from the bottom plate of the mould (Rathner, Fig. 1).  

Re Claim 4. Paine teaches wherein at least one of the sides of the mould is provided with heating elements (Fig. 1, item 25).


Re Claim 5. Watanabe teaches wherein the bottom plate of the mould is made from a metal (Watanabe, para. 49), to facilitate control of solidification (para. 49).  
	In view of Watanabe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe, Paine, and Goettsch to employ a metal bottom plate; since Watanabe teaches the advantage of using it, which is to facilitate control of solidification (para. 49).  

Re Claim 7. Paine teaches wherein the surface of the molten metal in the open-ended mould is heated via an external heat source (Fig. 1, item 25).  
In view of Paine, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe, Paine, and Goettsch to heat the surface of the molten metal in the open-ended mould via an external heat source, to maintain temperature gradient from directional solidification.  

Re Claim 8. The combination teaches wherein at least the conveying of the molten metal from the casting container to the open-ended mould is carried out under a protective gas atmosphere (Rathner, C5/L1-17).  

Re Claim 13. The combination teaches wherein the bottom plate of the mould is provided with cooling channels for cooling medium passage (Watanabe, Fig. 1, item F).  

Re Claim 14. See rejection of Claim 1 or 11.

Claims 6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathner in view of Watanabe, Paine, and Goettsch as applied to claim 1 above, and further in view of White (US 2014/0110077 A1, previously cited).
The teachings of Rathner in view of Watanabe, Paine, and Goettsch have been discussed above.
Rathner in view of Watanabe, Paine, and Goettsch fails to specifically teach the step of releasing the casting container from the coupled position and removing the casting container from the mould.  

The invention of White encompasses casting process. White teaches the step of releasing the casting container from the coupled position and removing the casting container from the mould (para. 41).
In view of White, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe, Paine, and Goettsch to release the casting container from the coupled position and removing the casting container from the mould to remove easily the product from the mold.

Re Claim 15. See rejection of Claims 2-6, in combination.

Re Claims 16-18. See rejection of Claims 7-9, respectively.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathner in view of Watanabe, Paine, and Goettsch as applied to claim 1 above, and further in view of Fromson (US 3,333,625, previously cited).
Rathner in view of Watanabe, Paine, and Goettsch fails to teach that at least the conveying of the molten metal from the casting container to the open-ended mould is carried out under a protective salt layer.

The invention of Fromson encompasses tilt casting method. Fromson teaches that at least the conveying of the molten metal from the casting container to the open-ended mould is carried out under a protective salt layer (Fig. 1-5, item 7) to provide lubrication to the mold-casting material interface (C5/L61-66).  
In view of Fromson, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rathner in view of Watanabe, Paine, and Goettsch to carry out conveying of the molten metal under a protective salt layer; since Fromson teaches the advantage of using it, which is to provide lubrication to the mold-casting material interface (C5/L61-66).  

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive.

The examiner disagrees with this because the filter of Goettsch is disposed at an exit face and does not cover the aperture of the casting container (Fig. 1, item 206). Therefore, the structure of Rathner modified by Goettsch, the filter would be positioned at an end of the casting container defining the aperture and extending outwards from the end of the casting container (see annotated figure below). 

    PNG
    media_image1.png
    378
    472
    media_image1.png
    Greyscale


	On page 9, applicant argued that the filter on the apparatus of Rathner would not filter the metal melt as a height of the metal melt is always below an end of the casting container.
	The examiner disagrees with this because Rathner does not teach a height of the metal melt to be always below an end of the casting container, as Fig. 1-4 is an illustration. One modifying Rathner to put the filter of Goettsch would be able to adjust the height of the metal melt.
In response to applicant's argument that the filter on the apparatus of Rathner would not filter the metal melt, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/14/21